Opinion issued May 20, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00372-CR
———————————
In re Albert Jenkins, Relator

 

 
Original
Proceeding on Petition for Writ of Mandamus 

 

 
MEMORANDUM OPINION
          Relator, Albert Jenkins, has filed in this Court a petition
for writ of mandamus, complaining that respondent[1]
did not rule on his post-conviction article 11.07 writ of habeas corpus filed
in the 263rd District Court in trial court cause number 668044.  See
Tex. Code Crim. Proc. Ann.
art.  11.07 (Vernon Supp. 2009).  Relator requests that we compel respondent to
rule on his petition for writ of habeas corpus. 
We dismiss the petition.
          This Court has no authority to issue a
writ of mandamus to compel a district court judge to rule on a petition for
writ of habeas corpus in which the judgment of conviction is final.  In re
McAfee, 53 S.W.3d 715, 718 (Tex. App.¾Houston [1st
Dist.] 2001, orig. proceeding).  This is
because jurisdiction to grant post-conviction habeas corpus relief in felony
cases rests exclusively with the Texas Court of Criminal Appeals.  Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eight District, 910 S.W.2d 482, 483 (Tex. Crim.
App. 1995);  Tex. Code Crim. Proc. Ann. art.  11.07 § 3 (Vernon
Supp. 2009).
          Therefore, the petition for writ of
mandamus is dismissed for lack of jurisdiction.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Respondent
is the Honorable Jim Wallace, Judge, 263rd District Court, Harris County,
Texas.